Citation Nr: 0736121	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral 
conjunctivitis with glaucoma claimed as secondary to left eye 
optic atrophy.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-operative residuals of a laminectomy.

3.  Entitlement to a rating in excess of 30 percent for left 
eye optic atrophy with macular degeneration.  

4.  Entitlement to a rating in excess of 10 percent for left 
pyeloplasty with hydronephrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
June 2007.  

The issues of entitlement to service connection for bilateral 
conjunctivitis with glaucoma claimed as secondary to left eye 
optic atrophy, whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for post-operative residuals of a laminectomy and 
entitlement to a rating in excess of 10 percent for left 
pyeloplasty with hydronephrosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will inform the veteran if any further action is required on 
his part.  


FINDING OF FACT

The veteran has light perception only in the service-
connected left eye; the veteran is not blind in the non-
service connected right eye and neither eye is enucleated.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for left eye optic atrophy with macular degeneration 
have not been met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 
2002); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6070 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in December 2002 
and November 2006 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and adjudicated by this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the November 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disability on appeal in the November 
2006 VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  As set out below, there is evidence indicating 
that VA treatment records remain outstanding.  These records 
were identified as pertaining to the veteran's hydronephrosis 
claim.  He has not indicated that there are any records of 
treatment for his left eye.  In fact, at the time of the 
hearing, the veteran reported that his vision was stable 
without any increase in disability.  As found below, in order 
to receive a higher evaluation for his service-connected left 
eye disability, the evidence of record must establish that 
the veteran is blind in the non-service-connected eye or that 
there was enucleation of an eye.  There is absolutely no 
evidence of record indicating the presence of this 
symptomatology and the veteran has not alleged such fact 
pattern at any time during the appeal period.   The 
outstanding Social Security records noted below are from the 
1980's and could not have any effect on the current claim.  
In light of the above, the Board finds that a remand is not 
required in order to obtain outstanding VA treatment records 
in order to accurately adjudicate the veteran's eye claim.  
The veteran has been afforded appropriate VA examinations.  
The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Entitlement to a rating in excess of 30 percent for left eye 
optic atrophy with macular degeneration.

The provisions for rating vision loss under 38 C.F.R. § 4.84a 
do not expressly distinguish between a service-connected 
disability in one eye and a non-service connected disability 
in the other eye.  The Court has noted this discrepancy.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996); Villano v. 
Brown, 10 Vet. App. 248, 250-51 (1997).  The Board notes that 
any interpretation of 38 C.F.R. § 4.84a must begin with the 
premise that VA is only authorized to award compensation for 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131.  
Absent a specific authorizing statute, such as 38 U.S.C.A. § 
1160(a)(1) (blindness in a non-service eye may be considered 
in combination with service-connected blindness in the other 
eye for compensation purposes), VA has no authority to award 
disability compensation (other than pension and 38 U.S.C.A. § 
1151 benefits) for non-service connected disability.  See 
Boyer v. West, 12 Vet. App. 142, 144-5 (1999) (VA may not 
provide compensation for non-service connected disability 
unless specifically authorized by statute).  

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a.  In VAOPGCPREC 32-97 
(Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 38 
C.F.R. § 4.85(b) required the non-service-connected hearing 
loss disability to be considered normal for purposes of 
computing the service-connected rating.  Similar to 38 C.F.R. 
§ 4.84a, the provisions for rating hearing loss under 38 
C.F.R. § 4.85 do not expressly distinguish between a service-
connected disability in one ear and a non-service connected 
disability in the other ear.  The General Counsel concluded 
that a general rule existed that only service-connected 
disability can be considered in awarding compensation.  The 
Court accepted the General Counsel's interpretation of 38 
C.F.R. § 4.85(b) as "reasonable."  See Boyer, 12 Vet. App. at 
144.  The Court further stated that "even if the Court were 
to assume that the Secretary intended to compensate for non 
service-connected hearing loss beyond that provided in 
section 1160, in the absence of a statutory provision 
authorizing such compensation and given the limitations 
imposed by sections 1110 and 1131 restricting compensation to 
service-connected conditions, such a regulation would be 
invalid as exceeding the scope of the statute."  Id.  

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  In the absence of total blindness of the 
non-service-connected right eye, the non-service-connected 
right eye must be considered to be normal (20/40 or better) 
for rating purposes.  See 38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§§ 3.383, 4.78, 4.79.  

Furthermore, 38 C.F.R. § 4.78 states that in determining the 
effect of aggravation of visual disability, even though the 
visual impairment of only one eye is service connected, the 
vision of both eyes must be evaluated before and after 
suffering the aggravation, and subtract the former evaluation 
from the latter except when the bilateral vision amounts to 
total disability.  In the event of subsequent increase in the 
disability of either eye, due to intercurrent disease or 
injury not associated with the service, the condition of the 
eyes before suffering the subsequent increase will be taken 
as the basis of compensation subject to the provisions of 38 
C.F.R. § 3.383(a).  The Court, in Villano, supra, indicated 
that the second sentence of 38 C.F.R. § 4.78 would preclude 
VA from considering any increase in disability in the non-
service-connected eye when computing the aggravation of a 
disability after the initial rating has been made.  

Here, only the veteran's left eye disability is service 
connected.  Consequently, as outlined above, where service 
connection is in effect for only one eye, the visual acuity 
in the non-service connected eye will be considered to be 
normal (20/40 or better) unless there is blindness in that 
eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070; Villano, supra.

The medical evidence does not show that the veteran is blind 
in the right eye.  At the time of the June 2003 VA 
examination, visual acuity was determined to be 20/30 in the 
right eye.  He has been assigned a 30 percent evaluation for 
his service-connected optic atrophy of the left eye with 
macular degeneration with light perception only and normal 
vision in the non-service connected right eye pursuant to 
Diagnostic Code 6070.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6070.  This is the maximum schedular amount possible for 
blindness in the service-connected left eye, with no 
blindness in the non-service-connected right eye.  Neither 
eye has been enucleated, and there is no evidence of cosmetic 
defect.  As the veteran clearly retains both eyes, the 
provisions of Diagnostic Code 6066 are not for application.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent for the veteran's 
service-connected left eye optic atrophy with macular 
degeneration.  Hence, the claim for an increased rating must 
be denied.  See Gilbert, supra.  




ORDER

Entitlement to a rating in excess of 30 percent for left eye 
optic atrophy with macular degeneration.  The appeal is 
denied.  


REMAND

There is evidence in the claims file demonstrating that the 
veteran has been in receipt of Social Security disability 
benefits since the 1980's.  The medical records on which that 
decision was based are not of record.  These records are 
potentially pertinent to the claim of entitlement to service 
connection for bilateral conjunctivitis with glaucoma.  In 
November 1998, VA attempted to obtain the records included in 
the veteran's Social Security file but the request for 
records was not answered and no further attempts to obtain 
these records was made.  VA is required to obtain the Social 
Security records prior to deciding the veteran's claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

At the time of the June 2007 hearing conducted by the 
undersigned, the veteran indicated that there were 
outstanding VA treatment records specifically pertaining to 
his claim for an increased rating for left pyeloplasty with 
hydronephrosis.  He indicated that he would obtain these 
records and requested that the record be held open for sixty 
days.  The veteran has not submitted the records.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA has a duty 
to seek these records in light of the failure of the veteran 
to secure them as he indicated at the time of the June 2007 
hearing.  38 C.F.R. § 3.159(c).

The Board finds that the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for post-operative residuals of a 
laminectomy could be potentially affected by the records 
which could be produced as a result of this remand.  The 
Board finds that adjudication of this claim should not be 
conducted until the any outstanding records which are 
produced by this remand have been secured and associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for left pyeloplasty with 
hydronephrosis, an eye disorder or a back 
disorder since his discharge from active 
duty.  After securing the necessary 
releases, obtain these records which have 
not already been associated with the 
claims file.  Regardless of the veteran's 
response, obtain all outstanding VA 
treatment records.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  Following completion of the above, 
review the evidence and determine whether 
any issue on appeal may be granted.  If 
any issue on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


